


--------------------------------------------------------------------------------

Exhibit 10.2
EXECUTION VERSION
CME GUARANTEE
GUARANTEE, dated as of February 19, 2016 (as amended, supplemented or otherwise
modified from time to time, this “Guarantee”), made by CENTRAL EUROPEAN MEDIA
ENTERPRISES LTD., an exempted limited company incorporated under the laws of
Bermuda (the “CME Guarantor”) in favor of BNP PARIBAS, as administrative agent
(in such capacity, the “Administrative Agent”) for the lenders (the “Lenders”)
party to the Credit Agreement, dated as of February 19, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the CME Guarantor, CME MEDIA ENTERPRISES B.V., a private company with
limited liability incorporated under the laws of the Netherlands (“CME BV”), as
borrower, TIME WARNER INC., a Delaware corporation (“Time Warner”), as a
guarantor, the Lenders and the Administrative Agent.
W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans (as defined below) to Borrower (as defined below) upon the terms and
subject to the conditions set forth therein;
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to Borrower under the Credit Agreement that the CME
Guarantor shall have executed and delivered this Guarantee to the Administrative
Agent for the ratable benefit of the Lenders; and
WHEREAS, the CME Guarantor has determined that its execution, delivery and
performance of this Guarantee may reasonably be expected to benefit the CME
Guarantor, directly or indirectly, and be in the interest of the CME Guarantor.
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans to Borrower under the Credit
Agreement, the CME Guarantor hereby agrees with the Administrative Agent, for
the ratable benefit of the Lenders, as follows:
1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
(a)    As used herein, “Borrower” means CME BV (or a successor or assign
permitted pursuant to Section 9.04 of the Credit Agreement).
(b)    As used herein, “Obligations” means the collective reference to the
unpaid principal of and interest on the Loans and all other obligations and
liabilities of Borrower to the Administrative Agent and the Lenders (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and interest accruing at
the then applicable rate provided in the Credit Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to Borrower whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement or any other Credit Document, in each case (x)
whether on account of principal, interest, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent and the Lenders that are required to be paid by
Borrower pursuant to the terms of the Credit Agreement or any other Credit
Document), and (y) whether or not allowed or allowable in any insolvency
proceeding involving Borrower.



--------------------------------------------------------------------------------



(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section and paragraph references
are to this Guarantee unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
2. Guarantee.
(a)    The CME Guarantor hereby unconditionally, irrevocably and absolutely
guarantees to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.
(b)    This Guarantee shall remain in full force and effect until all amounts
owing to the Administrative Agent and the Lenders by Borrower on account of the
Obligations are paid in full and the Lenders’ commitments, if any, to make Loans
under the Credit Agreement are terminated.
(c)    The CME Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent or any Lender on
account of its liability hereunder, it will notify the Administrative Agent and
such Lender in writing that such payment is made under this Guarantee for such
purpose.
(d)    Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of the CME Guarantor hereunder and under
the other Credit Documents shall in no event exceed the amount which can be
guaranteed by the CME Guarantor under applicable laws relating to the insolvency
of debtors.
(e)    No payment or payments made by Borrower, the CME Guarantor or any other
Person or received or collected by the Administrative Agent or any Lender from
Borrower, the CME Guarantor, or any other Person by virtue of any action or
proceeding or any setoff or appropriation or payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the CME
Guarantor hereunder who shall, notwithstanding any such payment or payments
(other than payments made by the CME Guarantor in respect of the Obligations or
payments received or collected from the CME Guarantor in respect of the
Obligations), remain liable for the Obligations up to the maximum liability of
the CME Guarantor hereunder until the Obligations are paid in full and the
Lenders’ commitments, if any, to make Loans under the Credit Agreement are
terminated.
3. Right of Setoff. The CME Guarantor hereby authorizes each Lender at any time
and from time to time when any amounts owed by Borrower under the Credit
Agreement are due and payable and have not been paid (taking into account any
applicable grace periods), to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final), at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of the CME Guarantor against any of
and all of the obligations of the CME Guarantor to such Lender hereunder now or
hereafter existing under the Credit Agreement or any other Credit Document
whether or not such Lender has made any demand for payment. Each Lender shall
notify the CME Guarantor promptly of any such setoff and the application made by
such Lender of the proceeds thereof; provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of each Lender under this paragraph are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

2

--------------------------------------------------------------------------------



4. No Subrogation. Notwithstanding any payment or payments made by the CME
Guarantor hereunder, or any setoff or application of funds of the CME Guarantor
by any Lender, the CME Guarantor shall not be entitled to be subrogated to any
of the rights of the Administrative Agent or any Lender against Borrower or
against any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, nor shall
the CME Guarantor seek or be entitled to seek any contribution or reimbursement
from Borrower in respect of payments made by the CME Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by Borrower on
account of the Obligations are paid in full and the Lenders’ commitments, if
any, to make Loans under the Credit Agreement are terminated. If any amount
shall be paid to the CME Guarantor on account of such subrogation rights at any
time when all of the Obligations shall not have been paid in full, such amount
shall be held by the CME Guarantor in trust for the Administrative Agent and the
Lenders, segregated from other funds of the CME Guarantor, and shall, forthwith
upon receipt by the CME Guarantor, be turned over to the Administrative Agent in
the exact form received by the CME Guarantor (duly indorsed by the CME Guarantor
to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.
5. Amendments, etc. with Respect to the Obligations; Waiver of Rights. The CME
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the CME Guarantor, and without notice to or
further assent by the CME Guarantor, (a) any demand for payment of any of the
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, and any of the Obligations continued,
(b) the Obligations or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, (c) the Credit Agreement and
any other Credit Document may be amended, modified, supplemented or terminated,
in whole or in part, and (d) any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any Lender for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto.

3

--------------------------------------------------------------------------------



6. Guarantee Absolute and Unconditional. The CME Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Guarantee or acceptance of this Guarantee; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Guarantee; and
all dealings between Borrower or the CME Guarantor, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. The CME Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon Borrower or the CME
Guarantor with respect to the Obligations. This Guarantee shall be construed as
a continuing, absolute and unconditional guarantee of payment and performance
and not of collection without regard to (a) the validity, regularity or
enforceability of the Credit Agreement or any other Credit Document, any of the
Obligations, or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by Borrower or any other Person against the
Administrative Agent or any Lender, (c) whether or not any of the Obligations
are from time to time reduced, or extinguished (other than pursuant to Section
2(b) above), whether or not recovery may be or hereafter become barred by any
statute of limitations or otherwise, and despite any arrangement or composition
entered into in connection with any bankruptcy or other proceeding or (d) any
other circumstance whatsoever (with or without notice to or knowledge of
Borrower or the CME Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of Borrower from the Obligations or
of the CME Guarantor under this Guarantee, in bankruptcy or in any other
instance. When making a demand hereunder or otherwise pursuing its rights and
remedies hereunder against the CME Guarantor, the Administrative Agent and any
Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against Borrower, the
CME Guarantor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from
Borrower, the CME Guarantor or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Borrower, the CME Guarantor or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve the CME
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against the CME Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
7. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower or the CME Guarantor or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, Borrower or the CME Guarantor or any
substantial part of Borrower’s or the CME Guarantor’s property, or otherwise,
all as though such payments had not been made.
8. Payments. The CME Guarantor hereby agrees that payments hereunder will be
paid to the Administrative Agent without setoff or counterclaim in the
applicable Currency at the office of the Administrative Agent as designated by
the Administrative Agent.
9. Representations and Warranties. To induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to Borrower thereunder, the CME Guarantor
hereby represents and warrants to the Administrative Agent and each Lender that
the representations and warranties set forth in Article III of the Credit
Agreement as they relate to the CME Guarantor or to the Credit Documents to
which the CME Guarantor is a party, each of which is hereby incorporated herein
by reference, are true and correct as of the date hereof, and the Administrative
Agent and each Lender shall be entitled to rely on each of them as if they were
fully set forth herein.

4

--------------------------------------------------------------------------------



10. Authority of Administrative Agent. The CME Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the CME Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and the CME Guarantor shall not be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
11. Notices. All notices, requests and demands to or upon the Administrative
Agent, any Lender or the CME Guarantor shall be effected in the manner provided
in Section 9.01 of the Credit Agreement; any such notice, request or demand to
or upon the CME Guarantor shall be addressed to the CME Guarantor at its notice
address as provided in Section 9.01 of the Credit Agreement.
12. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13. Integration. This Guarantee and the other Credit Documents represent the
agreement of the CME Guarantor with respect to the subject matter hereof and
there are no promises or representations by the CME Guarantor, the
Administrative Agent or any Lender relative to the subject matter hereof not
reflected herein or in the other Credit Documents.
14. Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the CME Guarantor and the Administrative Agent; provided
that any right, power or privilege of the Administrative Agent or the Lenders
arising under this Guarantee may be waived by the Administrative Agent and the
Lenders in a letter or agreement executed by the Administrative Agent; provided
further that no such amendment or waiver shall release the CME Guarantor from
its obligations hereunder without the written consent of each Lender.
15. No Waiver; Cumulative Remedies. Neither the Administrative Agent nor any
Lender shall by any act (except by a written instrument pursuant to Section 14
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent or any Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or such
Lender would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.
16. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
17. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of the CME Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that the CME Guarantor may not assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent.

5

--------------------------------------------------------------------------------



18. Enforcement Expenses; Indemnity.
(a)    The CME Guarantor agrees to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in collecting
against the CME Guarantor under this Guarantee or otherwise enforcing or
protecting any rights under this Guarantee and the other Credit Documents to
which the CME Guarantor is a party, including, without limitation, the
reasonable fees, charges and disbursements of any counsel for the Lenders and
the Administrative Agent, as and to the extent provided in Section 9.03 of the
Credit Agreement.
(b) The CME Guarantor shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Credit Documents or
any agreement or instrument contemplated thereby, the performance by the CME
Guarantor of its obligations hereunder or the consummation of the Transactions
or any other transactions contemplated hereby or by the Credit Agreement,
(ii) any Loan or the use of, or the proposed use of, the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the CME Guarantor, or any Environmental
Liability related in any way to the CME Guarantor, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee (or a Related Party of such
Indemnitee).
19. Acknowledgements. The CME Guarantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Guarantee;
(b)    none of the Administrative Agent, Time Warner nor any Lender has any
fiduciary relationship with or duty to the CME Guarantor arising out of or in
connection with this Guarantee or any other Credit Document, and the
relationship between the CME Guarantor, on the one hand, and the Administrative
Agent and Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the CME Guarantor and the Lenders.
20. GOVERNING LAW. THIS GUARANTEE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
21. Jurisdiction; Consent to Service of Process.
(a) The CME Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and the CME
Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
The CME Guarantor agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

6

--------------------------------------------------------------------------------



(b)    The CME Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee in any court referred to in
paragraph (a) of this Section. The CME Guarantor hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(c)    The CME Guarantor irrevocably consents to service of process in the
manner provided for notices in Section 11 of this Guarantee. Nothing in this
Guarantee will affect the right of any party to this Guarantee to serve process
in any other manner permitted by law.
22. WAIVER OF JURY TRIAL. THE CME GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR ANY OTHER CREDIT DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).
[Remainder of page intentionally left blank]

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
By: /s/ David Sturgeon    
Name: David Sturgeon
Title: Chief Financial Officer













